Citation Nr: 0830171	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-32 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD), and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The veteran served on active military duty from September 
1966 to October 1968.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

After the Board reopens the veteran's claim, it is remanding 
this case to the RO via the Appeals Management Center (AMC) 
in Washington, DC, for further development and consideration.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in a July 2004 
rating decision.  The veteran was notified of the decision 
and of his appellate rights, but he did not initiate an 
appeal.

2.  The additional evidence received since the July 2004 
rating decision is new, relevant, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).  

2.  New and material evidence has been received since the 
July 2004 rating decision to reopen the claim for service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

When new and material evidence claims are being reopened, as 
in the case here, there is no need to discuss whether there 
has been compliance with the notice and duty to assist 
provisions of the Veterans Claims Assistance Act (VCAA); even 
if, for the sake of argument, there has not been compliance, 
it is inconsequential, and thus constitutes harmless error at 
most.  See 38 C.F.R. § 20.1102.  
 
The reopening of the claim also means the Board need not 
discuss whether the veteran has received the type of new-and-
material-evidence notice required by Kent v. Nicholson, 20 
Vet. App. 1 (2006), including notice apprising him of the 
specific reasons his claim was previously denied, because, 
regardless of the type of notice given to the veteran, the 
Board is reopening his claim.  

Because the Board is conducting further evidentiary 
development into the now-reopened claim for service 
connection for PTSD, a thorough discussion of the application 
of the VCAA in this case will be included in a subsequent 
decision when the underlying PTSD claim is adjudicated on the 
merits. 

Analysis

The RO originally denied service connection for PTSD in a 
July 2004 rating decision.  The RO notified the veteran of 
that decision, but he did not initiate an appeal.  Therefore, 
that decision is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103.  

Regardless of the RO's actions, the Board has jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. 
Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen this 
claim before proceeding to readjudicate the underlying merits 
of this claim.  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  

The veteran filed a claim to reopen service connection for 
PTSD in August 2005.  Because the veteran's claim to reopen 
service connection was filed after August 2001, the amended 
regulations are applicable.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Upon reviewing the evidence received since the July 2004 
rating decision, the Board finds that new and material 
evidence within the meaning of 38 C.F.R. 
§ 3.156(a) has been received.  Specifically, in its original 
July 2004 rating decision denying service connection for 
PTSD, the RO indicated that there was no evidence of a 
current diagnosis or treatment for PTSD.  Since that 
decision, the veteran has submitted VA treatment records 
indicating that the veteran has a current diagnosis of PTSD.  
See VA treatment records dated in June 2005 to October 2005.    

Thus, presuming the credibility of this evidence, these 
records present evidence that the veteran has current PTSD 
that may be related to service.  This evidence is new, not 
cumulative, and relates directly to an unestablished fact 
necessary to substantiate the veteran's claim.  Thus, as new 
and material evidence has been received, the veteran's claim 
for service connection for his PTSD is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been received, the claim for 
service connection for PTSD is reopened.  To this extent, his 
appeal is granted. 


REMAND

However, before addressing the merits of the veteran's claim 
for service connection for PTSD, the Board finds that 
additional development of the evidence is required.

In disability compensation (service-connection) claims, 
service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  The establishment of service 
connection for PTSD requires (1) medical evidence diagnosing 
PTSD in accordance with VA regulations, (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the veteran did not engage in combat with the enemy, or if 
the veteran engaged in combat, but the alleged stressor is 
not combat-related, the veteran's lay testimony, by itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the veteran's 
testimony or statements.  Cohen, 10 Vet. App. at 147; Moreau 
v. Brown, 
9 Vet. App. 389, 395 (1996).

The veteran contends that he suffers from PTSD as the result 
of numerous stressors during service in Vietnam.  A review of 
service personnel records (SPRs) confirms that he served in 
Vietnam from March 1967 to March 1968 as a heavy vehicle 
operator as his military occupational specialty (MOS).  The 
veteran asserts the following in-service stressors: 1) while 
on a convoy in Da-Nang or Cambodia in February 1968, he saw 
two soldiers' bodies being pulled from a tanker truck that 
had hit a mine; 2) he was exposed to mortar rounds while on 
night guard duty in March 1968; 3) he was sent to a war zone 
for the first time at a young age in September 1967; 4) he 
witnessed dead bodies piled up on roadsides or in holes while 
driving an 18-wheel gas tank truck in a convoy to Tay'nin in 
February 1968; 5) while in flight to Vietnam, he and others 
on board were told that they would encounter enemy fire upon 
landing; 6) while serving in Vietnam, the veteran drove 
large, five-ton tank trucks, which he had not operated prior 
to his service in Vietnam, hauling fuel and gasoline; 7) as a 
driver, the veteran traveled throughout Vietnam, both alone 
and with convoys, and witnessed dead bodies by the sides of 
roads or piled in holes with white powder scattered over 
them; and 8) while driving alone on one occasion, the veteran 
heard a shot, but did not stop to investigate, assuming it 
was a sniper.  See PTSD questionnaire dated in March 2004; 
veteran's statement dated in August 2005.  As for symptoms of 
PTSD, the veteran reports difficulties with sleep, insomnia, 
anger, sadness, isolation, and nightmares.  See VA treatment 
records dated in June 2005-October 2005 and January 2004; 
veteran's statement dated in March 2004.

Here, VA medical records show that the veteran entered a two-
month treatment program for his PTSD in June 2005, after he 
was diagnosed with PTSD by a VA physician based on the 
veteran's account of in-service stressors listed above.  See 
VA treatment records dated in June 2005-October 2005.  
However, the Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood, 1 Vet. App. at 192.  Further, the VA physician cannot 
provide supporting evidence that a claimed in-service event 
actually occurred based on a post-service medical 
examination.  Moreau, 9 Vet. App. at 395-96.  Thus, the 
remaining question for the non-combat stressors is whether 
there is credible supporting evidence that the alleged in-
service stressors actually occurred.

The Board now turns to the issue of whether there are in-
service stressors that can be verified.  The veteran has 
alleged eight noncombat-related stressors, and most of the 
alleged stressors are unverifiable based on the information 
provided by the veteran.  That said, corroboration of every 
detail of a claimed stressor, incuding the veteran's personal 
participation, is not required; rather, he only needs to 
offer independent evidence of a stressful event that is 
sufficient to imply his personal exposure.  See Pentecost v. 
Principi, 16 Vet. App. 124, 128 (2002 (quoting Suozzi v. 
Brown, 10 Vet. App. 307 (1997)).  Nevertheless, it is 
specific factual finding of the Board that the veteran has 
not provided the VA with sufficient information for 
confirmation of most of the alleged stressors.

Specifically, with regard to stressors 3, 5, and 6, as 
mentioned above, the Board finds that they are not specific 
assertions of in-service stressors and cannot be verified.  
At a minimum, the veteran must provide the RO the dates of 
these stressors (within two months), the specific unit he was 
assigned at the time of each stressor, the specific location 
of each stressor, and the full names of others involved.  
Here, the veteran has provided only general descriptions 
without specific dates, locations, or other soldiers 
involved.  In addition, there is some question as to whether 
these incidents would even qualify as valid in-service 
stressors.  That is, it is unclear whether these specific 
incidents actually involved death or serious injury or threat 
to physical integrity.  Cohen, 10 Vet. App. at 141 (quoting 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994)).

As for stressors 4, 7, and 8, regarding the veteran's 
observation of dead bodies along the roads and a possible 
sniper attack, the Board finds that the veteran has not 
provided sufficient corroboration of these particular events; 
thus, a referral to the U.S. Army and Joint Services Records 
Research Center (JSRRC) is not warranted.    Specifically, 
corroboration or verification is not feasible in the case of 
civilian casualties, enemy casualties, sniper attacks, 
mistreatment of enemy prisoners, or events that occurred 
while traveling in a convoy.  In these instances, a buddy 
statement from a fellow soldier would be required in order to 
corroborate the alleged stressor.  See VA Adjudication 
Procedures Manual, M21-1MR, Part IV.ii.1.D.14.d.  However, 
the veteran has not submitted any buddy statement as 
corroboration.  Further, the Board finds the veteran's 
statements regarding these stressors have been vague and 
clearly provide no basis for the VA to verify the stressors.  
See 38 C.F.R. § 3.159(c)(2)(i) (in the case of records 
requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records).

Regarding stressors 1 and 2, the veteran has provided 
specific information as to the unit to which he was assigned, 
location, and date; thus, the RO should contact the JSRRC to 
request unit records or additional information that would 
verify these two in-service stressors.  In that respect, VA 
is required to obtain relevant records held by any Federal 
department or agency that the claimant adequately identifies 
and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  The 
veteran is seeking service connection for PTSD; however, 
despite the specific information regarding his unit, date, 
and location provided by the veteran, the RO has made only 
one attempt to verify the veteran's alleged in-service 
stressors, and it does not appear that the information 
provided by the veteran was reviewed or utilized by JSRRC in 
the verification of the alleged stressors.  The Board finds 
that a remand is in order to verify in-service stressors for 
PTSD and that the RO should contact JSRRC and provide them 
with the veteran's service dates, unit identification, and 
the approximate dates of the two stressor incidents noted 
above.  The veteran has provided sufficient information, when 
combined with his SPRs, to allow further research for 
verification of the two stressors mentioned above.   

Further, the RO (AMC) should send the veteran a VCAA notice 
letter complying with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  This letter should specifically advise him 
that a downstream disability rating and an effective date 
will be assigned if his service connection for PTSD claim is 
granted.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
complying with the recent Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise 
him that a downstream disability rating 
and an effective date will be assigned if 
his service connection for PTSD claim is 
granted.

2.  Take appropriate action to request a 
search of unit records for the U.S. Army, 
64th Quartermaster Division, 3rd Battalion, 
Company C, 538 Transportation Unit, to 
determine whether that unit came under 
mortar attack in Da-Nang, Cambodia, or 
Long-Bien during the period of March 1967 
to March 1968.  Also, request a search of 
records for reports of explosions of 
tanker trucks in February 1968, resulting 
in the deaths of two soldiers.  A copy of 
the veteran's SPRs, with his description 
of the incidents, should be forwarded to 
JSRRC, along with the request.

3.  If, and only if, evidence is secured 
confirming either of the two stressors, 
schedule the veteran for a VA examination 
as necessary to determine whether a 
current diagnosis of PTSD is appropriate, 
and if so, whether that diagnosis may be 
etiologically related to the verified 
stressors.  Only the stressor(s) that are 
actually confirmed by JSRRC should be 
considered.  

The claims file must be made available to 
the examiner in connection with the 
examination.  The examiner should note in 
the examination report that pertinent 
documents in the claims file, including 
the information regarding stressor 
verification, were reviewed in conjunction 
with the examination.  Any indicated 
relevant tests must be conducted.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not (a 
50 percent or greater likelihood) that the 
veteran has PTSD as a result of his 
verified in-service stressors.  Any 
opinions expressed by the reviewer must be 
accompanied by a complete rationale.

4.  After completing the above 
development, the RO should readjudicate 
the PTSD issue on appeal, considering any 
new evidence secured since the September 
2007 statement of the case (SOC).  If this 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental SOC (SSOC) 
and give them an opportunity to respond to 
it before returning the file to the Board 
for further appellate consideration

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


